Citation Nr: 1726342	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied the Veteran's application to reopen his claim for entitlement to service for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 1985 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the October 1985 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
2.  Since the October 1985 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the application to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss and service connection for bilateral hearing loss, further discussion of the VCAA is unnecessary.

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

The Veteran's original claim for service connection bilateral hearing loss was denied in an October 1985 rating decision, on the basis that his hearing loss was not incurred or aggravated during service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the October 1985 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the October 1985 rating decision consisted of service treatment records (STRs), lay statements dated in July 1985, the Veteran's July 1985 statement, and private ear nose and throat (ENT) treatment records dated from 1969 to 1971.   

The Veteran's and lay statements dated in July 1985 reveal that the Veteran's hearing deteriorated following service.  Furthermore, the private ENT treatment records showed audiological examination, which were unclear whether the Veteran had bilateral hearing loss for purposes of VA.  

In April 2011, the Veteran submitted a claim for entitlement to service connection for bilateral hearing loss.    

Since the RO's October 1985 denial, the relevant evidence includes a private treatment records dated in September 1977 and January 1999, a November 1985 private treatment record, and an October 2012 VA examination report.

Specifically, the private treatment records reveal that the Veteran had continued complaints of hearing loss since service.  In the November 1985 private treatment record, the private physician indicated that the Veteran was treated in June 1971 and was diagnosed with bilateral hearing loss due to acoustic trauma.  Furthermore, the private physician indicated that the Veteran was exposed to loud noise during his military service and that he was "around machinery" for the past 10 years.  Finally, the October 2012 VA examination report showed bilateral hearing for VA purposes. 

The above reflects that there is new evidence that relates to the basis for the prior denial.  Most significantly, in the November 1985 private treatment record, the November 1985 treatment provider's statement suggests an association between the Veteran's in-service noise exposure and his hearing loss.  Moreover, the evidence shows that the Veteran continue to have complaints of bilateral loss following service. 

Accordingly, the Board finds that the evidence received since the October 1985 RO denial are new and material evidence, and the reopening of the claim of service connection for bilateral hearing loss is warranted. 

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran asserts that his bilateral hearing loss is related to his military service.  Specifically, he claims that although his DD-214 Form reflects that his military occupational specialty (MOS) was a pharmacist's mate, he was stationed at the naval air station and that his duties included flying; and thus, he was exposed to loud noise.  See appellate' s brief dated June 2017.  Moreover, in a July 1985 statement, the Veteran reported one particular practice firing incident that contributed to his hearing loss during service.  

The Veteran's service treatment records (STRs) contain a June 1944 STR that reveals that the Veteran was stationed at a naval air base and that his duties included flying. 

In a July 1985 lay statement, the Veteran's spouse indicated that she knew the Veteran prior to his military service and that they got married following the Veteran's discharge from his military service.  The Veteran's spouse stated that she witnessed the Veteran's hearing loss deteriorate upon his return from service. 

In a July 1985 statement, the Veteran reported that he experienced hearing loss in and since service.  

In a November 1985 private treatment record, a private physician indicated that the Veteran was treated in June 1971 and that at the time, he was diagnosed with bilateral hearing loss due to acoustic trauma.  Furthermore, the private physician indicated that the Veteran was exposed to loud noise during his military service and that he was "around machinery" for the past 10 years.

In an April 1998 private treatment report, the physician noted that the Veteran has complained of hearing loss for many years. 

In October 2012, the Veteran was afforded a VA examination.  The Veteran was diagnosed with bilateral hearing loss as defined by VA.  The examiner provided a negative nexus opinion between the Veteran's military service and his hearing loss.  The VA examiner reasoned that during the Veteran's military service he worked as a pharmacist's mate; thus, he had a "low probability for exposure to potentially hazardous noise levels."  Furthermore, the examiner stated that the Veteran had several hearing evaluations from 1969 to 1971 that showed fluctuating hearing sensitivity; however, one hearing evaluation in 1971 showed normal hearing.

In the June 2017 informal hearing presentation, the Veteran's representative provided medical literature that supports the associate between delayed onset hearing loss and acoustic trauma.

The Board finds that entitlement to service connection for bilateral hearing loss is warranted for the following reasons.

First, the medical evidence of record demonstrates a current bilateral hearing loss disability for VA purposes.  See VA examination report dated October 2012.  Thus, a current disability has been established.

Second, the in-service disease or injury element has been met.  The Veteran asserted that he was exposed to loud noise during service, as his military duties including flying and he was stationed on a naval air base.  As shown above, the Veteran's STRs confirm that his military duties included flying.  To this end, the Board has no reason to dispute the Veteran's credible lay statement concerning in-service noise exposure, as his military duties would reasonably include regular exposure to loud noise from plane and jet engines.  38 U.S.C.A. § 1154(a).  Thus, the Veteran's in-service acoustic trauma is conceded. 

Third, the Veteran's reported hearing loss since service coupled with the evidence of record sufficiently supports a nexus between the current bilateral hearing loss and the Veteran's in-service acoustic trauma. 

To this end, the Board finds the October 2012 VA examiner's opinion that the Veteran's hearing loss is not related to his military service is not probative.  The Board finds that the examiner's opinion is not probative because the examiner found that the Veteran was not exposed to loud noise during solely based on the Veteran's documented MOS in his DD-214 Form and failed to consider the Veteran's reports that he was exposed to loud noise during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"). Moreover, the examiner's opinion that there was a "low probability for exposure to potentially hazardous noise levels" was largely based an inaccurate factual premise, as the Veteran's STRs show that his military duties including flying.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

As to the November 1985 private treatment record noted above, the November 1985 private physician opined that the Veteran's hearing loss is related to acoustic trauma.  The physician identified sources of acoustic trauma in and after service.  As the physician related the Veteran's hearing loss at least in part to in-service acoustic trauma, the Board resolves any doubt in this regard in the Veteran's favor and finds that his current hearing loss is related to service.

Finally, the Board finds that the Veteran's statements and the Veteran's spouse's July 1985 statement are competent and credible evidence that the Veteran experienced a decrease in hearing in and since service.  There is no evidence in the claims file to suggest that the Veteran is not a reliable historian and the Veteran and his spouse have consistently indicated that he experienced hearing loss in and since service.

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


